Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12-13-22 is acknowledged.


Status of Claims
Claims 1-15 have been reviewed and are addressed below. Claim 16-20 has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-15 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1 and 9 recite “gather information regarding a consumer”, “analyze the user information to determined if a predetermined time has passed since the consumer has had an appointment with a provider for a predetermined service”, “prepare a list of available appointment times which are available for the provider to meet with the consumer to provide the predetermined service”, “prepare a notification to the consumer with the list of available appointment times”, “send the notification to the consumer to request that the consumer schedules an appointment by selecting one of the appointment times from the list”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”, additionally it falls under mathematical concepts also. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computer infrastructure”, “computer readable storage medium”, “computer” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims  does not recite additional element  which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 177 where “he computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium is non-transitory and may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium (non-transitory devices, etc.) includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”.
Paragraph 183 where “computer system 12 include, but are not limited to, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like”.
The claims  does not recite additional element  which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-8, 10-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a2 as being Anticipated by Winlo (2022/0277816).
With respect to claim 1 Winlo teaches a method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:
gather information, using the computer, regarding a consumer (Winlo paragraph 49 “the health interface system 140 can generate alerts and/or notifications to be displayed in the user interface 300 in response to a determination that a task needs to be performed”);
analyze, using the computer, the user information to determine if a predetermined time has passed since the consumer has had an appointment with a provider for a predetermined service (Winlo paragraph 49 “to a determination that a task needs to be performed, a task has already been performed, an appointment was missed, lab results are missing, a prescription was not filled or refilled at the proper time, and/or the like”);
prepare, using the computer, a list of available appointment times which are available for the provider to meet with the consumer to provide the predetermined Service (Winlo paragraph 49 “the user interface 300 may display a list of available appointment times to see the relevant provide”);
prepare, using the computer, a notification to the consumer with the list of available appointment times(Winlo paragraph 49 “the user interface 300 may display a list of available appointment times to see the relevant provide”); and
send, using the computer, the notification to the consumer to request that the consumer schedules an appointment by selecting one of the appointment times from the list (Winlo paragraph 49 “the user may select the notification or otherwise indicate that the user would like to schedule an appointment for the patient so that the patient receives the service”).
Claim 9 is rejected as above.
Claim 15 is rejected as above.

With respect to claim 2 Winlo teaches the method of claim 1, wherein, at least one of the steps of gathering the provider information, analyzing, preparing the list, preparing the notification and sending the notification is performed by a third party other than the consumer (Winlo paragraph 39). 
Claim 10 is rejected as above.

With respect to claim 3 Winlo teaches the method of claim 2, wherein the consumer is a healthcare patient and the third party is at least one of: a health insurer; an HMO; a care giver; and a contractually obligated party to the healthcare patient (Winlo paragraph 39).
Claim 11 is rejected as above.

With respect to claim 4 Winlo teaches the method of claim 3, further comprising the third party preparing, using the computer, the notification and a message to at least one of the provider and the patient regarding reasons for the appointment to be scheduled (Winlo paragraph 40).
Claim 12 is rejected as above.

With respect to claim 5 Winlo teaches the method of claim 1, wherein the provider is a medical services provider and the consumer is a patient of the medical services provider (Winlo paragraph 44).
Claim 13 is rejected as above.

With respect to claim 6 Winlo teaches the method of claim 1, wherein the information is gathered for a plurality of consumers, and wherein the analyzing includes filtering the information of the plurality of consumers to determine which consumers have not had an appointment within the predetermined time for the predetermined service (Winlo paragraph 69).
Claim 14 is rejected as above.

With respect to claim 7 Winlo teaches the method of claim 1, wherein steps of claim 1 are provided by a service provider on a subscription, advertising, and/or fee basis (Winlo paragraph 46).

With respect to claim 8 Winlo teaches the method of claim 1, wherein software for performing the steps of claim 1 is provided as a service in a cloud environment (Fig. 1 element network 120).


Conclusion
                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626